        Case 19-36313 Document 625 Filed in TXSB on 12/30/19 Page 1 of 5




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 IN RE:                                          §     Chapter 11
                                                 §
 SOUTHERN FOODS GROUP, LLC, et                   §
 al,                                             §     Case No. 19-36313-(DRJ)
                                                 §
 Debtors.                                        §     (Jointly administered)



   MOTION OF NASH DAIRY CO. TO LIFT OR ANNUL THE AUTOMATIC STAY
       THIS IS A MOTION FOR RELIEF FROM THE AUTOMATIC STAY. IF IT IS
       GRANTED, THE MOVANT MAY ACT OUTSIDE OF THE BANKRUPTCY
       PROCESS. IF YOU DO NOT WANT THE STAY LIFTED, IMMEDIATELY
       CONTACT THE MOVING PARTY TO SETTLE. IF YOU CANNOT SETTLE,
       YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING
       PARTY AT LEAST 7 DAYS BEFORE THE HEARING. IF YOU CANNOT
       SETTLE, YOU MUST ATTEND THE HEARING. EVIDENCE MAY BE
       OFFERED AT THE HEARING AND THE COURT MAY RULE.

       REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

       THERE WILL BE A HEARING ON THIS MATTER ON JANUARY 29, 2020
       AT 2:00 P.M. IN COURTROOM 400, UNITED STATES COURTHOUSE, 515
       RUSK AVENUE, HOUSTON, TX 77002



TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:
       COMES NOW, Nash Dairy Co. (“Nash”), a creditor in the above referenced case,

hereby files its Motion to Lift the Automatic Stay (the “Motion”), and in support thereof

respectfully represents as follows:

                                      I.   JURISDICTION

       1.      This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 1334

and 157 and 11 U.S.C. § 362. This is a core proceeding.



MOTION FOR RELIEF FROM STAY PAGE 1 OF 5
        Case 19-36313 Document 625 Filed in TXSB on 12/30/19 Page 2 of 5




                                     II.   BACKGROUND

       2.      On November 12, 2019, (the “Petition Date”), the Debtors, including Dean Dairy

Holdings, LLC and Suiza Dairy Group, LLC, filed voluntary petitions for relief under chapter 11

of the Bankruptcy Code.

       3.      The Debtors have continued in possession of their property and have continued to

operate and manage their businesses as debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code.

       4.      On November 22, 2019, the Office of the United States Trustee for the Southern

District of Texas (the “U.S. Trustee”) appointed an Official Committee of Unsecured Creditors

(the “Committee”).

       5.      On December 3, 2013, Nash and Dean Dairy Holdings, LLC and Suiza Dairy

Group, LLC (“Dean”) entered into a Milk Purchase Agreement whereby Nash would sell all of the

milk it produced at its farm to Dean. A true and correct copy of the Milk Purchase Agreement is

attached as Exhibit A.

       6.      Under Section 3 of the Milk Purchase Agreement, either party is able to terminate

the Milk Purchase Agreement--without cause—upon 90 days’ notice. See Exhibit A at §3.

       7.      On November 28, 2019, Nash sent a notice of termination to Dean. See Exhibit B.

       8.       Nash seeks to terminate the agreement for a number of reasons. First, Nash

believes that the Milk Purchase Agreement is not economical for Dean and that Dean is planning

on rejecting the Milk Purchase Agreement during these bankruptcy proceedings. Second, Dean

has other options to replace the Milk Purchase Agreement from other third-party suppliers at better

prices and on better terms than the Milk Purchase Agreement.           Third, the Milk Purchase

Agreement is no longer economical for Nash—for a number of reasons—and Nash needs to move




MOTION FOR RELIEF FROM STAY PAGE 2 OF 5
         Case 19-36313 Document 625 Filed in TXSB on 12/30/19 Page 3 of 5




on from the Milk Purchase Agreement no later than February 29, 2020. Fourth, Nash has

negotiated to supply its milk to a third party beginning on March 1, 2020. Notably, the timing of

this new supply contract is critical to Nash, as this is the only time that Nash will be able to enter

into this new agreement and if Nash cannot move forward with a new purchaser, it will be unable

to do so later when the Debtor likely rejects the Milk Supply Contract. Fifth, if Nash cannot move

forward with this third party on March 1, 2020, Nash’s business will be severely damaged, as Nash

will have no alternatives to sell its milk and would likely be facing imminent termination of the

Milk Supply Agreement by Dean, to its detriment.

                                     III.     RELIEF REQUESTED

        9.       Section 362(d)(1) of the Bankruptcy Code provides that a creditor is entitled to

relief from the automatic stay for “cause, including a lack of adequate protection.” “While cause

… includes ‘the lack of adequate protection of an interest in property,’ it is not so limited….

Because ‘cause’ is not further defined in the Bankruptcy Code, relief from the stay for cause is a

discretionary determination made on a case by case basis.” In re Busch, 294 B.R. 137, 140 (10th

Cir. BAP 2003).1

        10.      In the instant case, for all of the reasons set forth above, the automatic stay should

be terminated or annulled for cause in order to avoid the significant harm to Nash of being

compelled to keep performing only to have the contract later rejected by Dean at a date that would

make it difficult for Nash to recover financially. Importantly, Dean will not be harmed by the

lifting of (or annulment of) the automatic stay because Dean has alternate milk suppliers that can

be utilized at more economical prices for Dean. Simply put, Nash cannot afford to wait many



1
  Alternatively, Nash would also submit that because the Milk Supply Contract is arguably a “commodity contract”
under Section 761(4) of the Bankruptcy Code, 556 of the Bankruptcy Code limits the automatic stay’s reach and
protects Nash’s rights to give notice and ultimately terminate the Milk Supply Contract without cause.


MOTION FOR RELIEF FROM STAY PAGE 3 OF 5
        Case 19-36313 Document 625 Filed in TXSB on 12/30/19 Page 4 of 5




months/years for Dean to make what will be its eventual decision to reject the Milk Supply

Agreement—Nash needs to move on from the Milk Supply Contract by March 1, 2020.

       11.       Accordingly, Nash requests that the Court grant this motion and lift the automatic

stay to: 1) retroactively approve the notice of termination sent to Dean on November 29, 2019; and

2) allow Nash to terminate Milk Supply Contract, effective February 29, 2020.

       WHEREFORE, Nash requests that this Court issue an order lifting the automatic stay to

allow Nash to exercise its right to provide notice of termination and terminate the Milk Supply

Agreement and granting such other and further relief as the Court deems appropriate under the

circumstances.

       DATED: December 30, 2019               Respectfully submitted,

                                              KILMER CROSBY & QUADROS PLLC


                                              By: /s/ Brian A. Kilmer
                                              Brian A. Kilmer
                                              Texas Bar No.: 24012963
                                              Email: bkilmer@kcq-lawfirm.com
                                              712 Main Street, Ste. 1100
                                              Houston, Texas 77002
                                              Telephone: 713-300-9662
                                              Fax: 214-731-3117


                                              COUNSEL FOR NASH DAIRY CO.




MOTION FOR RELIEF FROM STAY PAGE 4 OF 5
        Case 19-36313 Document 625 Filed in TXSB on 12/30/19 Page 5 of 5




                                CERTIFICATE OF SERVICE
I hereby certify that on December 23 I have emailed counsel for debtor but have received no
response and therefore have been unable to reach an agreement on the requested relief. As a result,
I consider this motion opposed.

                                             /s/ Brian A. Kilmer
                                             Brian A. Kilmer


                                 CERTIFICATE OF SERVICE

        This is to certify that a true copy of the foregoing was served via the Court’s ECF system
on those parties consenting to service through same on December 30, 2019 and by regular mail on
the parties below.


Southern Foods Group, LLC
2711 North Haskell Avenue
Suite 3400
Dallas, TX 75204
Debtor

William R Greendyke
Norton Rose Fulbright US LLP
1301 McKinney Street, Suite 5100
Houston, TX 77010
Counsel for Debtor

Office of the US Trustee
515 Rusk Ave., Ste. 3516
Houston, TX 77002

Marty L Brimmage
Akin Gump Strauss Hauer & Feld LLP
2300 N. Field Street, Suite 1800
Dallas, TX 75201
Counsel for the Official Committee of
Unsecured Creditors of
Southern Foods Group, LLC, et al.
                                             /s/ Brian A. Kilmer
                                             Brian A. Kilmer




MOTION FOR RELIEF FROM STAY PAGE 5 OF 5
